Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/22 and 09/09/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.) Claim(s) 23 and 37 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Huang (US Pub No.: 2013/0120602A1).

Regarding Claim 23, Huang discloses a video recording method, applied to an electronic device having a display screen and a plurality of cameras (Mobile device 102 equipped with multiple cameras and a display 120, Paragraphs 0017-0018, 0021-0028; Figure 1; Abstract), comprising: 
a non-transitory memory comprising instructions (Computer-readable storage media 110 can include various software executable instructions, Paragraph 0018; Figure 1); and 
a processor coupled to the non-transitory memory, the instructions being executed by the processor to cause the electronic device to (Mobile device 102 includes one or more processors 108 and computer-readable storage media 110. Computer-readable storage media 110 can include various software executable modules, including image processing module 112, camera module 114, input/output module 116, and a user interface module 118, Paragraphs 0018, 0054): 
launch a camera application (See camera application in display, Figures 3-5); 
acquire images by using a first camera (back facing camera 106) and a second camera (front-facing camera 104) (Mobile device 102 is configured to display both an image of the user 202 (such as provided by front-facing camera 104) and an image of the view (such as provided by the back-facing camera 106). An example display presenting a coalesced image is shown in FIG. 3, Figures 2-4; Paragraphs 0017, 0030-0031), 
wherein the first camera is a rear-facing camera (The first camera 106 is a back facing camera, Paragraphs 0017, 0030-0031; Figures 1-4), and 
the second camera is a front-facing camera (Front-facing camera 104, Paragraphs 0017, 0030-0031; Figures 1-4); 
display a preview interface of the camera application, wherein the preview interface comprises a first image and a second image (Image processing module 112 can enable camera module 114 to present a preview of images that can be captured using front-facing camera 104 and back-facing camera 106. In various embodiments, the preview can be a live preview, and can be updated as a user moves the device, Paragraph 0025; Figures 2-4. A preview of an image is to be displayed. This can be performed in any suitable way. For example, assume a user is holding a mobile device with a first camera facing him (such as front-facing camera 104), and a second camera facing the opposite direction (rear-facing camera) (i.e., the second camera is facing the same direction that the user is facing). An image can be displayed, as described above, that includes an image portion from the front facing camera (such as an image or representation of the user) and an image portion from a rear facing camera (such as a view of the Gateway Arch), Figure 5; Paragraph 0038);
the first image is an image acquired by the first camera, the second image is an image acquired by the second camera (Mobile device 102 is configured to display both an image of the user 202 (such as provided by front-facing camera 104) and an image of the view (such as provided by the back-facing camera 106). An example display presenting a coalesced image is shown in FIG. 3, Figures 2-4; Paragraphs 0017, 0030-0031), and 
the second image is displayed in a floating manner on the first image (The second image (image of user 302) is displayed on a floating manner on the first image (background image 304, Figures 3-4; Paragraph 0032); 
adjust a zoom ratio of the first image after detecting an operation performed on a zoom control (The representative image of the user can be altered in size, by reducing or enlarging the image (zoom ratio adjustment), relative to the size of the background image by using pinch, spread or drag gesture using a user’s hand 406 (zoom control), Figure 4; Paragraph 0034); 
start video recording after detecting a video recording instruction operation (Using the take photo icon/button, the user can accept the photo as it appears on the display, Figures 3-4; Paragraphs 0033, 0035. The captured image can be video image data, Paragraphs 0052-0053); and 
display a shooting screen (Display 120), wherein the shooting screen comprises the first image and the second image (The display 120 displays the first and second images, Figures 3-4; Paragraphs 0022, 0033-0034).


With regard to Claim 37, Huang discloses an electronic device (Mobile device 102 equipped with multiple cameras, Paragraphs 0017-0018; Figure 1; Abstract), comprising: 
a non-transitory memory comprising instructions (Computer-readable storage media 110 can include various software executable instructions, Paragraph 0018; Figure 1); and 
a processor coupled to the non-transitory memory, the instructions being executed by the processor to cause the electronic device to (Mobile device 102 includes one or more processors 108 and computer-readable storage media 110. Computer-readable storage media 110 can include various software executable modules, including image processing module 112, camera module 114, input/output module 116, and a user interface module 118, Paragraphs 0018, 0054): 
launching, by the electronic device, a camera application (See camera application in display, Figures 3-5); 
acquiring, by the electronic device, images by using a first camera (back facing camera 106) and a second camera (front-facing camera 104) (Mobile device 102 is configured to display both an image of the user 202 (such as provided by front-facing camera 104) and an image of the view (such as provided by the back-facing camera 106). An example display presenting a coalesced image is shown in FIG. 3, Figures 2-4; Paragraphs 0017, 0030-0031), 
wherein the first camera is a rear-facing camera (The first camera 106 is a back facing camera, Paragraphs 0017, 0030-0031; Figures 1-4), and 
the second camera is a front-facing camera (Front-facing camera 104, Paragraphs 0017, 0030-0031; Figures 1-4); 
displaying, by the electronic device (mobile device 102) a preview interface of the camera application, wherein the preview interface comprises a first image and a second image (Image processing module 112 can enable camera module 114 to present a preview of images that can be captured using front-facing camera 104 and back-facing camera 106. In various embodiments, the preview can be a live preview, and can be updated as a user moves the device, Paragraph 0025; Figures 2-4. A preview of an image is to be displayed. This can be performed in any suitable way. For example, assume a user is holding a mobile device with a first camera facing him (such as front-facing camera 104), and a second camera facing the opposite direction (rear-facing camera) (i.e., the second camera is facing the same direction that the user is facing). An image can be displayed, as described above, that includes an image portion from the front facing camera (such as an image or representation of the user) and an image portion from a rear facing camera (such as a view of the Gateway Arch), Figure 5; Paragraph 0038);
the first image is an image acquired by the first camera, the second image is an image acquired by the second camera (Mobile device 102 is configured to display both an image of the user 202 (such as provided by front-facing camera 104) and an image of the view (such as provided by the back-facing camera 106). An example display presenting a coalesced image is shown in FIG. 3, Figures 2-4; Paragraphs 0017, 0030-0031), and 
the second image is displayed in a floating manner on the first image (The second image (image of user 302) is displayed on a floating manner on the first image (background image 304, Figures 3-4; Paragraph 0032); 
adjusting, by the electronic device, a zoom ratio of the first image after detecting an operation performed on a zoom control (The representative image of the user can be altered in size, by reducing or enlarging the image (zoom ratio adjustment), relative to the size of the background image by using pinch, spread or drag gesture using a user’s hand 406 (zoom control), Figure 4; Paragraph 0034); 
starting, by the electronic device, video recording after detecting a video recording instruction operation (Using the take photo icon/button, the user can accept the photo as it appears on the display, Figures 3-4; Paragraphs 0033, 0035. The captured image can be video image data, Paragraphs 0052-0053); and 
displaying, by the electronic device, a shooting screen (Display 120), wherein the shooting screen comprises the first image and the second image (The display 120 displays the first and second images, Figures 3-4; Paragraphs 0022, 0033-0034).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.) Claim(s) 24, 29-30, 38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub No.: 2013/0120602A1) as applied to claim 37 above, and further in view of Bezjian (US Pub No.: 2017/0244879A1) and Vaiaoga et al. (US Pub No.: 2015/0237268A1).

Regarding Claim 24, Huang does not explicitly disclose the method of claim 24, further comprising: stopping, by the electronic device, video recording after detecting an end instruction operation of a user; generating, by the electronic device, a video file; and displaying, by the electronic device, a playing interface after detecting a playing operation performed by the user on the video file, wherein the playing interface comprises the first image and the second image. Bezjian teaches of an electronic device that includes a stop video recording after detecting an end instruction operation of a user to generate a video file, 
(Bezjian teaches of a method of automating or predefining the tasks of different directional recordings into one simple recording sequence, thereby with one person and one device the recording can begin with the front camera of the device and then automatically switch control to the back camera of the same device and continue recording with the back camera, or any other camera the user determines, Abstract; Paragraph 0010 and Figure 6 of Bezjian. Bezjian teaches that a record button is used to stop recording a video of a front and back camera to generate a video, Paragraphs 0016-0019, 0029-0031 of Bezjian. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Huang to include a stop video recording after detection of an end instruction of a user to generate a video file as taught by Bezjian, because this provides the user with control on when to end the capturing of an image in accordance to a user’s satisfaction). 
Huang and Bezjian do not explicitly of displaying a playing interface after detecting a playing operation performed by the user on the video file, wherein the playing interface comprises the first image and the second image. Vaiaoga et al. teach of an electronic device with a playing interface after detecting a playing operation performed by the user on the video file, wherein the playing interface comprises the first image and the second image, 
(Vaiaoga et al. disclose combining content from a front camera and a rear camera of a mobile computing device. The method can include receiving an instruction via a graphical user interface to capture a plurality of content objects in response to a single instruction. The method can also include capturing a first content object from the front camera of the mobile device in response to the single instruction. The method can further include capturing a second content object from the back camera of the mobile device in response to the single instruction. The method can also include combining the first content object and second content object together into a combined viewable content object, Abstract of Vaiaoga et al.. 
Vaiaoga et al. teach that the user may be prompted to take video from a front camera of a mobile device and then a second video from a rear camera of a mobile device. Both of these videos can be combined into a split-frame content presentation without additional user instructions. Of course, additional videos may be taken from additional video cameras on the mobile device and combined with the first and second cameras. Later when the video is played back, the two more videos can be played back simultaneously. Alternatively, the two videos can be played back sequentially and the two videos can represent different views of the same location, Paragraph 0025 of Vaiaoga et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Huang and Bezjian to incorporate a playing interface after detecting a playing operation performed by the user on the video file, wherein the playing interface comprises the first image and the second image as taught by Vaiaoga et al., because doing so enables the user of the electronic device to review and view a captured video image to be enjoyed at a later time). 

In regard to Claim 29, Huang does not explicitly disclose method of claim 23, further comprising: stopping, by the electronic device, video recording after detecting an end instruction operation of a user; generating, by the electronic device, a first video file and a second video file, wherein the first video file is recorded by the first camera, the second video file is recorded by the second camera; and storing, by the electronic device, the first video file and the second video file. Bezjian teaches of an electronic device to: stop video recording after detecting an end instruction operation of a user to generate a first video file and a second video file, (Bezjian teaches of a method of automating or predefining the tasks of different directional recordings into one simple recording sequence, thereby with one person and one device the recording can begin with the front camera of the device and then automatically switch control to the back camera of the same device and continue recording with the back camera, or any other camera the user determines, Abstract; Paragraph 0010 and Figure 6 of Bezjian. Bezjian teaches that a record button is used to stop recording a video of a front and back camera to generate a video, Paragraphs 0016-0019, 0029-0031 of Bezjian. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Huang to include a stop video recording after detection of an end instruction of a user to generate a video file as taught by Bezjian, because this provides the user with control on when to end the capturing of an image in accordance to a user’s satisfaction).

Huang and Bezjian do not explicitly disclose that the first video file is recorded by the first camera, the second video file is recorded by the second camera and storing the first video file and the second video file. Vaiaoga et al. teach of an electronic device that records a first and second video file by a first and second camera respectively including storing the first and second video files, 
(Vaiaoga et al. disclose combining content from a front camera and a rear camera of a mobile computing device. The method can include receiving an instruction via a graphical user interface to capture a plurality of content objects in response to a single instruction. The method can also include capturing a first content object from the front camera of the mobile device in response to the single instruction. The method can further include capturing a second content object from the back camera of the mobile device in response to the single instruction. The method can also include combining the first content object and second content object together into a combined viewable content object, Abstract of Vaiaoga et al.. 
Vaiaoga et al. teach that the user may be prompted to take video from a front camera of a mobile device and then a second video from a rear camera of a mobile device. Both of these videos can be combined into a split-frame content presentation without additional user instructions. Of course, additional videos may be taken from additional video cameras on the mobile device and combined with the first and second cameras. The videos are then stored for playing back, Figure 10; Paragraphs 0020, 0034, 0048 of Vaiaoga et al.. Later when the video is played back, the two more videos can be played back simultaneously. Alternatively, the two videos can be played back sequentially and the two videos can represent different views of the same location, Paragraph 0025 of Vaiaoga et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Huang and Bezjian to record a first and second video file by a first and second camera respectively including storing the first and second video files as taught by Vaiaoga et al., because doing so enables the user of the electronic device to review and view a captured video image to be enjoyed at a later time). 

Regarding Claim 30, Huang, Bezjian and Vaiaoga et al. disclose the method of claim 29, wherein the first video file and the second video file include a same quantity of image frames (See split-frame content of first and second videos, Paragraphs 0025-0026 of Vaiaoga et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Huang and Bezjian to have the first video file and the second video file include a same quantity of image frames as taught by Vaiaoga et al., because this is useful in helping the user post and frame a story in a creative and unique way when posting the video content on a social media website, Paragraphs 0017, 0026-0027 of Vaiaoga et al.).


With regard to Claim 38, Huang does not explicitly disclose the electronic device of claim 37, wherein the instructions further cause the electronic device to: stop video recording after detecting an end instruction operation of a user; generate a video file; and display a playing interface after detecting a playing operation performed by the user on the video file, wherein the playing interface comprises the first image and the second image. Bezjian teaches of an electronic device that includes a stop video recording after detecting an end instruction operation of a user to generate a video file, 
(Bezjian teaches of a method of automating or predefining the tasks of different directional recordings into one simple recording sequence, thereby with one person and one device the recording can begin with the front camera of the device and then automatically switch control to the back camera of the same device and continue recording with the back camera, or any other camera the user determines, Abstract; Paragraph 0010 and Figure 6 of Bezjian. Bezjian teaches that a record button is used to stop recording a video of a front and back camera to generate a video, Paragraphs 0016-0019, 0029-0031 of Bezjian. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Huang to include a stop video recording after detection of an end instruction of a user to generate a video file as taught by Bezjian, because this provides the user with control on when to end the capturing of an image in accordance to a user’s satisfaction). 
Huang and Bezjian do not explicitly of displaying a playing interface after detecting a playing operation performed by the user on the video file, wherein the playing interface comprises the first image and the second image. Vaiaoga et al. teach of an electronic device with a playing interface after detecting a playing operation performed by the user on the video file, wherein the playing interface comprises the first image and the second image, 
(Vaiaoga et al. disclose combining content from a front camera and a rear camera of a mobile computing device. The method can include receiving an instruction via a graphical user interface to capture a plurality of content objects in response to a single instruction. The method can also include capturing a first content object from the front camera of the mobile device in response to the single instruction. The method can further include capturing a second content object from the back camera of the mobile device in response to the single instruction. The method can also include combining the first content object and second content object together into a combined viewable content object, Abstract of Vaiaoga et al.. 
Vaiaoga et al. teach that the user may be prompted to take video from a front camera of a mobile device and then a second video from a rear camera of a mobile device. Both of these videos can be combined into a split-frame content presentation without additional user instructions. Of course, additional videos may be taken from additional video cameras on the mobile device and combined with the first and second cameras. Later when the video is played back, the two more videos can be played back simultaneously. Alternatively, the two videos can be played back sequentially and the two videos can represent different views of the same location, Paragraph 0025 of Vaiaoga et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Huang and Bezjian to incorporate a playing interface after detecting a playing operation performed by the user on the video file, wherein the playing interface comprises the first image and the second image as taught by Vaiaoga et al., because doing so enables the user of the electronic device to review and view a captured video image to be enjoyed at a later time). 


With regard to Claim 41, Huang does not explicitly disclose the electronic device of claim 37, wherein the instructions further cause the electronic device to: stop video recording after detecting an end instruction operation of a user; generate a first video file and a second video file, wherein the first video file is recorded by the first camera, the second video file is recorded by the second camera; and store the first video file and the second video file. Bezjian teaches of an electronic device to: stop video recording after detecting an end instruction operation of a user to generate a first video file and a second video file, (Bezjian teaches of a method of automating or predefining the tasks of different directional recordings into one simple recording sequence, thereby with one person and one device the recording can begin with the front camera of the device and then automatically switch control to the back camera of the same device and continue recording with the back camera, or any other camera the user determines, Abstract; Paragraph 0010 and Figure 6 of Bezjian. Bezjian teaches that a record button is used to stop recording a video of a front and back camera to generate a video, Paragraphs 0016-0019, 0029-0031 of Bezjian. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Huang to include a stop video recording after detection of an end instruction of a user to generate a video file as taught by Bezjian, because this provides the user with control on when to end the capturing of an image in accordance to a user’s satisfaction).

Huang and Bezjian do not explicitly disclose that the first video file is recorded by the first camera, the second video file is recorded by the second camera and storing the first video file and the second video file. Vaiaoga et al. teach of an electronic device that records a first and second video file by a first and second camera respectively including storing the first and second video files, 
(Vaiaoga et al. disclose combining content from a front camera and a rear camera of a mobile computing device. The method can include receiving an instruction via a graphical user interface to capture a plurality of content objects in response to a single instruction. The method can also include capturing a first content object from the front camera of the mobile device in response to the single instruction. The method can further include capturing a second content object from the back camera of the mobile device in response to the single instruction. The method can also include combining the first content object and second content object together into a combined viewable content object, Abstract of Vaiaoga et al.. 
Vaiaoga et al. teach that the user may be prompted to take video from a front camera of a mobile device and then a second video from a rear camera of a mobile device. Both of these videos can be combined into a split-frame content presentation without additional user instructions. Of course, additional videos may be taken from additional video cameras on the mobile device and combined with the first and second cameras. The videos are then stored for playing back, Figure 10; Paragraphs 0020, 0034, 0048 of Vaiaoga et al.. Later when the video is played back, the two more videos can be played back simultaneously. Alternatively, the two videos can be played back sequentially and the two videos can represent different views of the same location, Paragraph 0025 of Vaiaoga et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Huang and Bezjian to record a first and second video file by a first and second camera respectively including storing the first and second video files as taught by Vaiaoga et al., because doing so enables the user of the electronic device to review and view a captured video image to be enjoyed at a later time). 



5.) Allowable Subject Matter
i.)
Claims 31-36 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 31, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A video recording method, applied to an electronic device having a display screen and a plurality of cameras, comprising: 
wherein the first preview interface comprises N preview areas, wherein each of the N preview areas is used to display a preview image acquired, N is a positive integer greater than or equal to 2; 
stopping display, by the electronic device, at least one preview image in the N preview areas after detecting a first operation of a user; 
displaying, by the electronic device, a second preview interface of the camera application, wherein the second preview interface comprises M preview areas, wherein each of the M preview areas is used to display a preview image acquired, M preview areas fully occupies a display area of the display screen, M is a positive integer greater than or equal to 2 and M is less than or equal to N; 
starting, by the electronic device, video recording after detecting a video recording instruction operation; and 
displaying, by the electronic device, a shooting screen, wherein the shooting screen comprises M areas; 
generating, by the electronic device, a video file.”

Dependent Claims 32-36 are also allowed due to their dependence on allowed independent claim 31. 


ii.)
Claims 25-28, 39-40 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697